Name: Commission Regulation (EEC) No 3385/87 of 11 November 1987 re-establishing the levying of customs duties on bovine cattle leather and equine leather falling within subheading 41.02 ex C of the Common Customs Tariff, originating in Pakistan and Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  America;  Asia and Oceania;  animal product
 Date Published: nan

 No L 322/ 12 Official Journal of the European Communities 12, 11 . 87 COMMISSION REGULATION (EEC) No 3385/87 of 11 November 1987 re-establishing the levying of customs duties on bovine cattle leather and equine leather falling within subheading 41.02 ex C of the Common Customs Tariff, originating in Pakistan and Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply Whereas, in the case of bovine cattle leather and equine leather falling within subheading 41.02 ex C of the Common Customs Tariff, originating in Pakistan and Argentina, the individual ceiling was fixed at 6 000 000 ECU ; whereas, on 2 November 1987, imports of these products into the Community originating in Pakistan and Argentina reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Pakistan and Argentina, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 November 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Pakistan and Argentina : Order No CCT heading No and NIMEXE code Description 10.0520 41.02 (41.02-21 , 28, 31 , 32, 35, 37, 98) Bovine cattle leather (including buffalo leather) and equine leather except leather falling within heading No 41.06 or 41.08 : ex c. Other, excluding leather not further prepared than tanned Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1987. For the Commission COCKFIELD Vice-President (  OJ No L 373 , 31 . 12. 1986, p. 1 .